Citation Nr: 0805255	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-16 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
for residuals of a crush injury to the distal portion of the 
right index and long fingers, with fracture of the distal 
phalanx of the long finger.

2.  Entitlement to an initial compensable rating for 
hyperkeratoses of both feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to May 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The Board notes that digits of the hand can be referenced by 
several different names.  For example, the index finger can 
also be referred to as digit #2, and the long finger can be 
referred to as digit #3 or the middle finger.  For ease of 
reference, the Board's decision will refer to the current 
terminology of index and long fingers used in VA's Schedule 
of Ratings.


FINDINGS OF FACT

1.  The competent medical evidence, overall, shows that the 
veteran manifests a 5-degree flexion loss of the right long 
finger distal interphalangeal (DIP) joint due to post-
traumatic deformity and degenerative arthritis; otherwise, 
the right index and long fingers demonstrate normal ranges of 
motion and do not impair right hand functioning beyond mild 
weakness on use.

2.  The veteran's plantar keratoses involving the right and 
left feet are analogous to painful and tender scarring; 
otherwise, the plantar keratoses involve an area less than 
144 square inches (929 sq. cm.) and do not impair functioning 
of the affected part.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for residuals of a crush injury to the distal portion 
of the right index and middle fingers with fracture of the 
distal phalanx of the middle finger have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1-4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5213-
5230 (2007).

2.  The criteria for separate 10 percent initial ratings, but 
no higher, for plantar keratoses of the right and left feet 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.71a, Diagnostic Codes 
7801-05, 7819 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Compensation for service-connected injury is limited to those 
claims which show present disability.  If there is 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based upon the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  See AB v. Brown, 
6 Vet. App. 35 (1993) (a claim for an original rating remains 
in controversy when less than the maximum available benefit 
is awarded).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The use of 
descriptive terminology such as "slight," "moderate" and 
"severe" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Right hand disability

In March 1975, the veteran incurred a crush injury to the 
right index and long fingers with a reported fracture of the 
distal phalanx of the long finger.  His March 1976 separation 
examination only noted a history of a healed, crushed middle 
finger.

A June 1976 RO rating decision granted service connection for 
fracture of the distal portion of the right long finger and 
assigned an initial noncompensable rating.  The RO denied 
service connection for residuals of injury to the right index 
finger.

The veteran raised, and abandoned, claims filed in May 1977 
and April 1978 for disability involving two fingers.

The veteran filed a claim for right hand disability in 
October 2004, and this appeal ensues from the RO's March 2005 
rating decision awarding service connection for residuals of 
crush injury to the distal portion of the index and long 
fingers.  The RO combined this disability with the already 
service connected residuals of fracture of the distal phalanx 
of the right long finger, and awarded an initial 10 percent 
rating.  Thus, the claim on appeal is more akin to an initial 
rating claim.

The diagnostic codes pertaining to impairment of the hand and 
fingers apply different disability ratings based upon whether 
the major or minor hand is affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5213 through 5230.  

The medical evidence shows that the veteran is right hand 
dominant.  Therefore, the Board will only discuss the 
criteria for evaluating disability of the major hand.

The regulations under 38 C.F.R. § 4.71a provide that 
ankylosis or limitation of motion of single or multiple 
digits of the hand is to be evaluated as follows: for the 
index, long, ring and little fingers (digits II through V), 
zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand.  
The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) 
and proximal interphalangeal (PIP) joints flexed to 30 
degrees, and the thumb (digit I) abducted and rotated so that 
the thumb pad faces the finger pads.  Only joints in these 
positions are considered to be in favorable position.  For 
digits II through V, the MCP joint has a range of zero to 90 
degrees of flexion, the PIP joint has a range of zero to 100 
degrees of flexion, and the DIP joint has a range of zero to 
70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Preamble to 
Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand, Note (1).

In evaluating limitation of motion, a noncompensable rating 
is warranted where there is limitation of motion of the index 
and/or long finger with a gap of less than one inch (2.5 
centimeters) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible; or extension is limited by no more than 30 
degrees.  With a gap of one inch (2.5 centimeters) or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible; or 
with extension limited by more than 30 degrees, a maximum 10 
percent rating is warranted.  38 C.F.R. § 4.17a, Diagnostic 
Code 5229.

With respect to ankylosis, favorable ankylosis of both the 
index and long fingers of the major hand warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5222.  
Either favorable or unfavorable ankylosis of the index or 
long fingers of the major hand, when considered individually, 
warrant a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5225, 5226.

A note following the criteria for evaluating ankylosis of 
single digits instructs the rater to consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  

When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of motion 
that is not otherwise specified in the rating schedule, the 
evaluation level assigned will be that which best represents 
the overall disability (i.e., amputation, unfavorable or 
favorable ankylosis, or limitation of motion), assigning the 
higher level of evaluation when the level of disability is 
equally balanced between one level and the next higher level.  
38 C.F.R. § 4.71a, Note (2).

If there is limitation of motion of two or more digits, each 
digit is evaluated separately which is then combined.  38 
C.F.R. § 4.71a, Note (5).

Traumatic arthritis is evaluated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the diagnostic codes, an evaluation of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

The Board finds that the competent medical evidence, overall, 
shows that the veteran manifests a 5-degree flexion loss of 
the right long finger DIP joint due to post-traumatic 
deformity and degenerative arthritis; otherwise, the right 
index and long fingers demonstrate normal ranges of motion 
and do not impair right hand functioning.

For example, the February 2005 and June 2007 VA compensation 
and pension examinations found no evidence of amputation or 
ankylosis involving the MCP, PIP or DIP joints of either 
finger.  X-ray examination has shown post-traumatic deformity 
of right long finger DIP with superimposed degenerative 
arthritis.  By clinical examination, this finding is 
represented by a slight flexion deformity limiting DIP 
flexion from 5 to 80 degrees, providing evidence against this 
claim.  Otherwise, the MCP's and PIP's of both fingers, as 
well as the DIP of the index finger, demonstrate full ranges 
of motion.  

The February 2005 and June 2007 VA examiners determined that 
the right hand functioned normally as a unit without any 
limitations, providing more evidence against this claim.      

VA examination in April 2007 showed normal range of motion of 
the right wrist with the examiner describing good right hand 
function that was not impacting the veteran's employment.  
Overall, this evidence provides highly probative evidence 
against this claim.

The additional evidence of record covering the temporal 
aspects of the appeal period are limited to VA clinical 
treatment records.  These records do not contain any 
objective clinical findings to support an evaluation in 
excess of 10 percent for the residuals of crush injury to the 
right index and long fingers, providing evidence against this 
claim.

The veteran has described decreased strength and dexterity of 
his right hand, particularly with repeated use.  VA 
examination in February 2005 found a mild decreased grip 
strength of the right hand when compared to the left (100 
versus 120 pounds of pressure), and determined that the right 
index and long fingers were painful on use.  In the March 
2005 rating decision, the RO determined that the veteran's 
credible complaints of functional limitation due to pain and 
weakness were sufficient to support an analogous 10 percent 
rating under Diagnostic Code "5299-5229."  See 38 C.F.R. 
§§ 4.20, 4.27.  That is, the 10 percent rating currently 
assigned is essentially based upon consideration of 
functional impairment pursuant to 38 C.F.R. §§ 4.40 and 4.45 
as well as the holding in DeLuca. 

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  The 
veteran's complaints do not, when viewed in conjunction with 
clinical findings of record, tend to establish weakened 
movement, excess fatigability, or incoordination to a degree 
not considered in the 10 percent rating currently assigned.  
In fact, the June 2007 VA examination report findings, 
showing even callus formation of both hands, indicate that 
there has been no significant disuse of the right hand.  See 
38 C.F.R. § 4.40.  Such symptoms are supporting the current 
10 percent rating, and any further compensation would 
constitute impermissible pyramiding.  38 C.F.R. § 4.14.

Simply stated, without taking into consideration the 
veteran's complaints, the current evaluation could not be 
justified. 

Therefore, the Board finds that the preponderance of the 
evidence is against a higher initial evaluation for the 
veteran's service connected right index and long finger 
disability for any time during the appeal period.  The lay 
descriptions by the veteran and his spouse of painful right 
index and long finger motion with increased pain and weakness 
on use have been relied upon in the assignment of a 10 
percent rating.  The more probative, competent medical 
evidence weighs against a higher rating still.  As the 
preponderance of the evidence is against the claim, the 
doctrine of the benefit of doubt is not for application.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The appeal, 
therefore, is denied.

Plantar keratoses

Historically, the veteran received in service treatment for 
recurrent callus formation of both feet diagnosed as 
hyperkeratoses.  According to statements and testimony of 
record, the veteran describes intractable plantar keratoses 
of both feet that cause severe pain when walking.  He 
describes an altered gait which, he believes, has resulted in 
additional disability of his left little toe as well as 
aggravation of back and leg pain.  He reports that this 
disability interferes with his employability due to an 
inability to stand for prolonged periods of time.  He reports 
that a VA examiner has restricted his standing to four hours 
per day.  His spouse has provided similar testimony, 
describing her observations of his altered gait and the super 
sensitive nature of the plantar keratoses upon touch.  She 
also recalls a physician informing the veteran that his back 
and leg pain was being aggravated by the plantar keratoses.  
She recalls that, on several occasions, the severe foot pain 
has caused the veteran instances of increased blood pressure 
readings.

The RO has evaluated the veteran's plantar keratosis as 
noncompensable under Diagnostic Code 7819.  The criteria for 
Diagnostic Code 7819, pertaining to new growths of benign 
skin, instructs the rater to evaluate the disorder as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 7805), 
or impairment of function.  38 C.F.R. § 4.118, Diagnostic 
Code 7819.

Diagnostic Code 7800 is inapplicable because the head, face, 
and neck are not implicated by the veteran's service 
connected skin disorder limited to his feet.

Diagnostic Codes 7801 and 7802, which evaluate scars other 
than head, face, or neck, are not applicable as the VA 
examination reports and VA clinical records clearly show that 
the affected area involved measures considerably less than 
144 square inches (929 sq. cm.).  For example, the February 
2005 VA compensation and examination report found three well-
defined callus formations in the areas of the 1st, 3rd, and 5th 
metatarsals, as well as the lateral toe and posterior lateral 
heels, of both feet.  These callus formations averaged in 
size from 1 to 1.5 cms. in diameter.  

VA podiatry consultations, as well as the October 2005 VA 
compensation and pension examination, describe similar 
findings with respect to the size, location and number of 
calluses, providing evidence against this claim.

The criteria of Diagnostic Code 7803, which evaluates an 
unstable superficial scar manifested by frequent loss of 
covering of the skin over the scar, are also not applicable.  
The medical evidence shows the need for routine callus 
debridement, but there is no lay or medical description of 
loss of skin covering.

The Board does find, however, that the criteria of Diagnostic 
Code 7804 are applicable to the facts of this case.  VA 
podiatry consultations, as well as an October 2005 VA 
compensation and pension examination, describe the plantar 
keratoses as being tender and painful to palpation.  The VA 
podiatry consultations further describe the painful keratoses 
as being intractable and causing biomechanical dysfunction 
upon ambulation.  

On this evidence, the Board finds that the veteran's 
bilateral intractable plantar keratoses are analogous to the 
criteria for painful and tender scarring.  Thus, the Board 
grants 10 percent ratings for each foot pursuant to 
Diagnostic Code 7804.  This is the maximum rating under this 
diagnostic code.

The remaining potentially criteria of Diagnostic Code 7805 
instruct the rater to evaluate a scar according to limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  As indicated above, the painful and 
tender nature of the keratoses cause, or has caused, the 
veteran pain on walking.  However, as reflected in a January 
2007 podiatry consultation, the biomechanical walking 
dysfunction is correctable with shoe supports.  

VA examinations in February 2005, October 2005 and April 2007 
found no abnormal functioning of the left foot or ankle, in 
and of themselves, caused by the plantar keratoses, providing 
highly probative evidence against this claim, outweighing the 
lay statements of the veteran and his spouse.   

In deciding the case, the Board acknowledges a medical 
statement from M.W.C., D.P.M., received in September 2005.  
This examiner states that the veteran would benefit from a 
job requiring less time standing, noting that the veteran was 
undergoing a current evaluation for back pain and neuropathy.  
VA clinical records reflect that the veteran has been 
prescribed Gabapentin due to lower extremity neuropathy.  
Furthermore, the Board acknowledges that the veteran 
underwent an arthroplasty of the left 5th toe in January 
2006.  In April 2007, a VA examiner provided opinion that the 
veteran's hammertoe of the left little toe was unrelated to 
the service connected plantar keratoses.  The veteran is not 
service connected for peripheral neuropathy or the left 5th 
toe disability and this evidence, overall, is not relevant to 
the claims on appeal.

In summary, the Board finds that the veteran is entitled to 
separate 10 percent ratings for painful keratoses of the 
right and left feet.  There is no basis in the record showing 
entitlement to a higher disability rating for any time during 
the appeal period.  As the preponderance of the evidence is 
against a higher rating still, the doctrine of the benefit of 
doubt is not for application.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.

Extraschedular consideration

The Board is aware of the veteran's complaints as to the 
effects of his service-connected disabilities on his 
employment.  His medical records corroborate his assertions 
of physician prescribed work excuses due to exacerbations of 
his plantar keratoses.  His 10 percent ratings awarded for 
each foot as a result of this decision contemplates loss of 
working time commensurate with his level of compensation.  
See 38 C.F.R. § 4.1.  As noted above, the veteran's podiatry 
consultations indicate that the veteran's biomechanical 
dysfunction caused by his plantar keratoses is correctable 
with shoe inserts.  

The Board finds that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the service-connected disabilities at issue, that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
additionally provide a claimant notice of what is required to 
establish a disability rating and an effective date for the 
award of benefits, if service connection is awarded.

Here, the veteran is challenging the initial evaluations 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran's service medical records 
and all identified VA treatment records are associated with 
the claims folder.  The veteran has not identified any 
additional private treatment records not currently associated 
with the claims folder that his relevant to his claims on 
appeal.  Additionally, the veteran was afforded several VA 
examinations and had the opportunity to set forth his 
contentions during a hearing before the AOJ.

Overall, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
ORDER

An initial rating greater than 10 percent for residuals of 
crush injury to the distal portion of the right index and 
long fingers with fracture of the distal phalanx of the long 
finger is denied.

Separate 10 percent initial ratings for plantar keratoses of 
the right and left feet are granted, subject to the criteria 
governing the award of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


